Appeal from an order adjudging a change of grade in a village street, injuriously affecting the plaintiffs’ property, and appointing commissioners to fix such damages. Upon the request of the owners, the village official determined the elevation and grade of College avenue about 1909, and the owners laid their sidewalk along the avenue, built an apartment house and filled in their lot up to the level as fixed by the village. The State constructed a State highway in front of the premises of plaintiffs, completing it in 1934. In doing so the elevation of the roadway was raised to two feet above that originally fixed by the village, and substantially above the level of plaintiffs’ sidewalk and adjoining premises. Water is collected for blocks above the plaintiffs’ premises, and is permitted to overflow on their land. Order unanimously affirmed, with costs. Present — Hill, P. J., McNamee, Crapser, Bliss and Heffeman, JJ.